Wagner, Judge,
delivered the opinion of the court.
The instructions given by the court stated the law correctly as applicable to the case made by the pleadings and the evidence, and we see no reason for disturbing the ver‘dict rendered on the issue presented.
The record shows that Thompson bought the materials und received them, and the judgment will be reversed and remanded as to him, with leave to the plaintiff to amend his petition and pursue his remedy against Thompson if he sees proper, and affirmed as fq the other defendants.
The other judges concur.